DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are presented for examination.
Claims 1-20 are allowed.

Invention
The Present invention teaches "A mobile robot, including: a body, a drive system for driving the movement of the mobile robot, a light emitter for emitting light towards a detection face, a photoelectric sensor for responding to light coming from an environment and/or light emitted by the light emitter, an adjustable impedance unit connected to the photoelectric sensor, and a controller. The controller adjusts the adjustable impedance unit to form at least two types of gear values with different impedances and responds to, under the condition of each type of gear values, a sampling difference value determined when the light emitter is in a turn-on and a turn-OFF state, so as to prevent the generation of a misjudgment from causing the mobile robot to carry out an accidental action, such that the mobile robot can work in a special working environment with strong light exposure and a black light-absorption detection face.”
         
Reason for Allowance
The following is an Examiner’s statement of reasons for allowance: claims 1-20 are allowed. The claimed subject matter is allowed based on the following: The claims are allowed based on the Remarks/Arguments of the Applicants filed 01/13/2022, Pages 1-4. Further, the prior art on record fails to teach or suggest, either in singularity or in combination, the claimed subject matter of the invention. Therefore, the independent claim 1 is allowed, the claims 2-20 are also allowed based on their dependency upon the independent claim 1.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Hummel (US Pat. No.: 10,688,652 B2) teaches “A robot cleaner includes an environment information detecting unit configured to obtain environment information regarding at least a portion of a cleaning area, a first communication unit configured to 

          YOSHIDA et al.(US Pub. No.: 2019/0129034 A1) teaches “It is possible to generate a range image with higher accuracy. A range image generation apparatus includes: a light emitting unit that emits light toward an object at different light emission intensities; a light receiving unit that captures an image of the object by receiving light including reflected light from the object and calculates a light exposure amount for each pixel; and a range calculating unit that calculates a range to the object by replacing a light exposure amount at a first light emission intensity by a light exposure amount at a second light emission intensity in a predetermined case and generates a range image.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667